Mr. Justice Fisher
delivered the opinion of the court.
*609Thomas B. Hoover recovered a judgment before a justice of the peace of Madison county, against E. M. Chambers as administrator of Sylvanus Chambers. An execution- having been returned on this judgment nulla bona, a garnishee summons was issued to one Sadler and others, requiring them to appear and answer as to their indebtedness to the intestate Sylvanus Chambers. They answered that they owed the said Hoover, Sylvanus Chambers, and Samuel Dinkins, a balance on two judgments in the United States circuit court at Jackson, but set forth certain defences which they were making against said judgments. They also answered that Dinkins, surviving said Chambers in said judgments, had died before the service of the garnishee summons.
It was proved on behalf of Hoover on the trial, that he had no interest in said judgments. Under this statement of the case, the question arises whether the garnishees are the debtors in a legal sense of Sylvanus Chambers, deceased.
Admitting for the sake of the argument that Hoover, the only survivor of the three partners, has divested himself of all interest in the United States court judgments, and that he can assert no claim either at law or in equity thereto, the question still comes up, who has the legal title, and to whom must the debtors make payment. Sylvanus Chambers dying first, his interest survived to Dinkins alone, supposing Hoover to disclaim all ownership in the judgments. Dinkins then, while living, was the party to collect the money, and consequently the garnishees were his, and not S. Chambers’ debtors. Upon Din-kins’ death, his rights survived to his administrator, who is the party legally authorized to receive the money from the garnishees. This disposes of the whole controversy between these parties. The fact that Dinkins’ administrator will receive the money as a trustee to the amount of one moiety, and be accountable in that character to Sylvanus Chambers’ administrator or representatives, makes no sort of difference. It is a trust which attaches alone to the administrator, who receives the money, and not to the debtor (of Dinkins) who pays.
The debtor has nothing to do with the trust, he must pay to the party having the legal right to receive the money, and those *610beneficially interested in it must look to the administrator or trustee.
Judgment affirmed.